UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7618


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

TIMOTHY TYRONE ALEXANDER, a/k/a Skeet,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:11-cr-00416-TLW-1)


Submitted:   December 15, 2015              Decided: December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy Tyrone Alexander, Appellant Pro Se.      Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Timothy Tyrone Alexander appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2012) motion for a sentence

reduction. We have reviewed the record and find no reversible

error.   Accordingly,   we   affirm   for    the   reasons   stated    by   the

district court. United States v. Alexander, No. 4:11-cr-00416-

TLW-1 (D.S.C. Sept. 22, 2015).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                      2